Citation Nr: 1717504	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include depressive disorder and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1973 to November 1975.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from a November 2012 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  A March 2015 Board decision denied the Veteran's claim.  He appealed that decision to the Court.  In July 2016, the Court issued a mandate that vacated the March 2015 Board decision on this issue and remanded the matter for readjudication consistent with instructions outlined in the Court's July 2016 memorandum decision.

The Veteran was represented by an attorney before the Court.  He otherwise continues to be represented by the Veterans Service Organization listed on the preceding page.  In November 2016 the representative submitted written argument.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's July 2016 Memorandum Decision found that the Board's March 2015 decision relied on a November 2012 examination report that "was focused on whether the Veteran's depression was related to an event around June 1975, which is when he received treatment for an in-service psychiatric condition."  The Memorandum Decision observed that at a subsequent (2014) Board hearing, the Veteran reported being ridiculed and experiencing disciplinary problems in boot camp and having symptoms of depression and increased alcohol use since.  The Court found: "judicial review is frustrated by the Board's failure to note the narrowness of the '2014' medical report and explain why it was sufficient for Board decision in light of the need for medical evidence on the issue of service connection and record evidence that the Veteran reported boot camp problems with depression symptoms and increased drinking thereafter."  Further development of medical evidence is therefore necessary to meet the Court's mandate, and ensure that the medical evidence on which the Board's determination is based is adequate. 

The Veteran's counsel has alleged that service personnel records would corroborate the Veteran's testimony regarding boot camp problems with depression symptoms and increased alcohol use thereafter.  While there are some service personnel records in the record, the Veteran's complete service personnel records are not in the record, are of record, and must be secured.

The most recent VA treatment record in the file is dated in November 2014.  Any records of VA treatment since are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record (updated to the present) complete clinical records of any VA psychiatric evaluations or treatment the Veteran may have received since November 2014.  

2. The AOJ should secure for the record the Veteran's complete service personnel record (of particular interest are all records pertaining to performance appraisals and any disciplinary actions).  Development for the records must be exhaustive.  If such records are unavailable, it must be so certified, the scope of the search must be described for the record, and the Veteran should be so notified. 

3. The AOJ should thereafter arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to ascertain the nature and likely etiology of his psychiatric disability.  The Veteran's claims file (to include the Court's Memorandum decision, the Veteran's October 2014 hearing testimony, and this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability found on examination or shown by the record during the pendency of the instant claim.

(b) Regarding each chronic psychiatric disability diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is etiologically related to the Veteran's service/events therein.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature where appropriate.  The rationale must specifically address the Veteran's hearing testimony indicating that his symptoms of depression and increased alcohol use appeared in 1973 after he was ridiculed and experienced disciplinary problems in boot camp. 

4. The AOJ should then review the record (ensuring that the examination report is adequate) and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

